IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 52 WAL 2015
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
        v.                    :
                              :
                              :
KAMMERON MCKENZIE,            :
                              :
             Petitioner       :


                                     ORDER


PER CURIAM

     AND NOW, this 31st day of August, 2015, the Petition for Allowance of Appeal is

DENIED.